Citation Nr: 1624585	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-27 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1969 until May 1971. The Veteran received a National Defense Service Medal, a Vietnam Service Medal with two Bronze Service stars and a Republic of Vietnam Campaign Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A travel board hearing was held before the undersigned Veterans Law Judge in April 2016. 


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's current hearing loss disability and service.

2. The weight of the evidence is against finding a nexus between the Veteran's current tinnitus disability and service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

The Veteran does have a current hearing loss disability that satisfies element (1) of service connection. The Veteran had a December 2010 VA examination where he was found to have hearing loss for VA purposes as well at 76% left ear speech recognition and 88% right ear speech recognition on the Maryland CNC test.

The Veteran did also have military noise exposure which satisfies element (2) of service connection. 

However, the analysis below shows that the weight of the evidence is against finding a nexus between the Veteran's current hearing loss disability and service. 

The Veteran testified that he served as a canoneer in a heavy artillery battery. He reports complaining about hearing loss two weeks before separation. He states that the Army wanted him to stay longer if he alleged a hearing problem so he did not allege one. He also testified that he was given no hearing or whispers test at separation from service. He reports knowing that he could not hear well immediately after service. After service, he worked as a mason but noted that when he worked as a mason it was only noisy near the mixing. 

The Veteran also submitted a "buddy statement" from a childhood friend who noted that the Veteran's hearing was worse when he returned from Vietnam in the summer of 1971. 

The Board notes that there is minimal treatment or documentation for hearing loss until very recently. At a March 2010 VA audiology consult, the Veteran reported that his hearing has been bad for 40 years and is getting worse. The Veteran reported military noise exposure as well as occupational noise exposure.

There is evidence to support a nexus between the Veteran's current hearing loss and his service. At the March 2010 VA audiology consult, the clinician notes that the Veteran's noise exposure is more likely as not a contributing factor to the Veteran's hearing impairment. He also noted that hearing loss results were consistent with aging and noise-induced cochlear pathology. However, this audiology consult did not review the Veteran's service treatment records or explain the absence of any hearing loss disability in service immediately following noise exposure. 

The Board also considered a nexus statement submitted by the Veteran from April 2016 by an "Anesthetist / Pediatrician" who opined that the hearing loss was more likely than not caused by working in an artillery battery. However, this opinion did not review any service treatment records. While the opinion was by a physician, it was also not issued by an audiologist. Moreover, the general article on occupational noise exposure that was attached to the opinion is not probative to the specific facts in the Veteran's case. 

The weight of the evidence, however, is against finding a nexus between the current hearing loss disability and military noise exposure. The service treatment records are negative for hearing loss. The Veteran's May 1969 induction examination shows hearing within the threshold of normal hearing below 20 decibels. The Veteran's March 1971 separation examination shows an audiogram was conducted with normal findings as well as a statement by the Veteran that he was in good health.  This evidence is probative and contradicts the Veteran's recollection that he was not afforded an audiologic examination on discharge.  The VA examiner in December 2010 opined that the Veteran's hearing loss was not caused as a result of military service due to normal hearing at his separation physical.  In addition, the examiner supported her rationale by citing to an Institute of Medicine Report which discounted the possibility of hearing loss resulting many years after exposure to acoustic trauma.  

Additionally, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between his noise exposure in service and his current hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Therefore, element (3) of service connection is not met.


B. Tinnitus

The Veteran testified that he experienced tinnitus very soon after he left the Army. At a March 2010 VA audiology consult, the Veteran reported intermittent clicking tinnitus in his left ear. The Veteran also testified as the hearing that he experienced tinnitus immediately after service. The service treatment records are silent for complaints of tinnitus and the record does not show any complaints for tinnitus until March 2010. 
The weight of the evidence is against finding a nexus between the current tinnitus disability and military noise exposure. The Veteran did submit a nexus statement that also linked tinnitus to the Veteran's military service. For the above reasons, the Board does not find this opinion to be persuasive or probative. Furthermore, the VA examiner in December 2010 opined that the Veteran's tinnitus was not caused as a result of military service due to normal hearing at his separation physical and no reported symptoms during or within a year of service.   

Additionally, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between his noise exposure in service and his current tinnitus disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, element (3) of service connection is not satisfied. 

Presumptive service connection for tinnitus as a "chronic disease" is not warranted as there is no documentation of a tinnitus from within one year of the Veteran's 1971 discharge.  As for a continuity of symptomatology between the tinnitus and service, tinnitus was not noted during this period of service, and characteristic manifestations of the disease processes were not identified. Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    


II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his bilateral hearing loss and tinnitus. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


